Citation Nr: 0905670	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-30 049	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for congestive heart 
failure.



ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel





REMAND

The Veteran had active military service from July 1958 to 
October 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Regarding the claim on appeal, the Board finds that further 
development is necessary.

The Veteran contends that his congestive heart failure is the 
result of his active military service either because he was 
admitted to service with a preexisting condition that was 
aggravated during service, or as a direct result of an in-
service injury or disease.  In a September 2006 statement by 
the Veteran and a November 2006 statement by his sisters, it 
is maintained that after the Veteran's entrance examination, 
a military physician phoned the Veteran's mother to inform 
her that the Veteran may have rheumatic heart disease.  
Throughout the pendency of the claim, the Veteran has 
submitted medical Internet research, including a June 2006 
online conversation between himself and a Dr. Sun on a health 
information website, suggesting that there is a link between 
the Veteran's in-service collapsed lung and his current 
congestive heart failure.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as cardiovascular-renal 
disease, may be presumed to have been incurred during service 
if the disease becomes manifest to a compensable degree 
within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. § 3.304(b) (2008).  To rebut the presumption 
for conditions not noted at entrance into service the record 
must show, by clear and unmistakable evidence, that both the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-03 (July 16, 2003).  The United States Court of Appeals for 
Veterans Claims has described the clear and unmistakable 
standard as an onerous one consisting of evidence that is 
undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).

The May 1958 entrance examination report indicates that the 
Veteran's heart was in normal condition.  However, the 
Veteran stated at the time of the examination that he had a 
history of high or low blood pressure.  In addition, the 
August 1961 separation examination indicates a history of 
hypertension from 1956 and 1957.  Nonetheless, a pre-existing 
condition was not noted upon entrance into service.  The 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports 
and that a history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  See 38 C.F.R. §§ 3.304(b)(1) 
(2008); Crowe v. Brown 7 Vet. App. 238, 245 (1994).  

In December 1958, the Veteran was treated for a seizure of 
unknown etiology at which time electrocardiogram (ECG) 
results indicated normal heart activity.  In October 1960, 
the Veteran was hospitalized in Shemya, Alaska for a left 
pneumothorax, the symptoms of which included chest pain and 
shortness of breath.  The Veteran remained at Shemya for two 
weeks over concerns of aggravating his condition before being 
transferred to a United States Air Force Hospital in 
Anchorage, Alaska.  The August 1961 separation examination 
report indicates that the Veteran's heart was in normal 
condition and that there was no recurrence, complications, or 
sequelae from the collapsed lung episode; however, the report 
also indicates a history of dizziness and hypertension.  In 
addition, the Veteran stated at the time of the examination 
that he had a history of high or low blood pressure, 
palpitation or pounding heart, and pain or pressure in the 
chest.  Such annotations in the record suggest that the 
Veteran may have experienced heart-related symptoms while in 
service.

A review of the post-service medical evidence reveals that 
the Veteran has been diagnosed with several heart conditions.  
In November 1961 (one month after his separation from 
service), the Veteran was seen at the Baptist Memorial 
Hospital in San Antonio, Texas for chest pain of unknown 
etiology.  More recent treatment records from Florida 
Hospital, Florida Heart Group, and Columbia Park Medical 
Center show long-term treatment for congestive heart failure 
and coronary artery disease, including:  coronary artery 
bypass surgery in 1983; redo of coronary artery bypass 
surgery in September 1996; cardiac catheterizations in August 
1997 and April 2000; and the implantation of a pacemaker in 
April 2001.  The earliest date for heart treatment in the 
medical evidence of record is the 1983 bypass surgery; 
however, the record of that procedure is not part of the 
claims file.  

At no time has a medical professional opined on the issue of 
the origin of the Veteran's congestive heart failure nor on 
the issue of a nexus between the Veteran's current condition 
and the Veteran's in-service symptoms and injuries.  Although 
the Veteran is competent as a layperson to describe the 
symptoms he has experienced, he is not competent to provide a 
medical opinion linking the symptoms to his current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the Veteran's own assertions as to the etiology 
of his disability have no probative value.

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of the Veteran's 
congestive heart failure.  The Board will, therefore, remand 
the case to schedule the Veteran for a VA examination to 
obtain a medical opinion regarding the medical probability 
that congestive heart failure is attributable to military 
service.

Records of the 1983 bypass surgery were requested by the RO 
in March 2006.  However, the treatment facility did not 
provide records dating back to 1983.  In light of the remand, 
the Veteran should be asked to provide information regarding 
the whereabouts of the records.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to the 1983 bypass 
surgery.  Ask the Veteran to submit the 
records if he has them in his possession.  
Assist the Veteran in obtaining any 
identified records.

2.  Schedule the Veteran for a VA 
examination by an examiner who has 
expertise in heart disease.  (Advise the 
Veteran that failure to appear for an 
examination as requested, without good 
cause, could adversely affect his claim.  
See 38 C.F.R. § 3.655 (2008).)  The 
entire claims file, including a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
designated examiner.  The examiner should 
take a detailed history from the Veteran 
and ensure that all tests necessary to 
providing the opinion requested below are 
conducted. 

In consideration of the examination 
results, the examiner should confirm that 
the Veteran has congestive heart failure.  
The examiner should then discuss the 
etiology and the onset of any diagnosed 
congestive heart failure.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed congestive heart is related to 
the Veteran's period of active military 
service.  (Consideration should be given 
to the veteran's contention that he had 
rheumatic heart disease prior to service 
and to the evidence showing left 
pneumothorax during service and 
evaluation for chest pain in November 
1961.)  The bases for the opinion 
provided should be explained in detail.

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for congestive heart failure.  
If the benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

